Citation Nr: 0028848	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  98-06 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the appellant's request for a waiver of recovery of 
an overpayment of improved death pension benefits was timely 
submitted.


WITNESSES AT HEARING ON APPEAL

The appellant and the appellant's daughter


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from October 1952 to October 
1954.  He died in October 1978.  The appellant is his 
surviving spouse.  

In June 1994 the Department of Veterans Affairs (VA) Regional 
Office, Cleveland, Ohio, terminated the appellant's award of 
improved death pension effective in August 1993 due to excess 
income consisting of Social Security benefits.  This action 
resulted in an overpayment in her account.  In October 1997 
the appellant submitted a request for waiver of recovery of 
the indebtedness.  In January 1998 the Regional Office 
Committee on Waivers and Compromises held that the request 
had not been timely submitted and, therefore, could not be 
considered on its merits.  The appellant appealed from that 
decision.

The case was initially before the Board of Veterans' Appeals 
(Board) in February 2000 when it was remanded for further 
action.  In May 2000 the regional office confirmed and 
continued the prior denial.  The case is again before the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the regional office.

2.  The appellant had been in receipt of improved death 
pension benefits as surviving spouse of the veteran based on 
her reports of having no income from any source.

3.  In June 1994 the regional office terminated the 
appellant's award of improved death pension effective in 
August 1993 due to her receipt of Social Security benefits; 
resulting in an overpayment of $4,306.  

4.  Later in June 1994 the appellant was notified of the 
overpayment and advised of her right to request a waiver of 
the debt within 180 days.

5.  In October 1997 the appellant submitted a request for a 
waiver of recovery of the indebtedness.


CONCLUSION OF LAW

The appellant's request for a waiver of recovery of the 
overpayment of improved death pension benefits was not timely 
submitted and therefore the issue of waiver may not be 
considered on its merits.  38 U.S.C.A. §§ 1507, 5302 (West 
1991); 38 C.F.R. § 1.963 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).  

A request for waiver of indebtedness shall only be 
considered, except as otherwise provided herein, if made 
within 180 days from the date of a notice of indebtedness 
issued on or after April 1, 1983, by the VA to the debtor.  
The 180-day period may be extended if the individual 
requesting waiver had demonstrated to the Chairperson of the 
Committee on Waivers and Compromises that, as a result of an 
error by either the VA or the Postal authorities or due to 
other circumstances beyond the debtor's control, there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  If the requester does substantiate 
that there was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180-day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.963(b).  

In this case, the record reflects that the appellant had been 
in receipt of improved death pension benefits as surviving 
spouse of the veteran.  Her awards had been based on her 
reports of having no income from any source.  

In June 1994, the regional office terminated the appellant's 
award of improved death pension, effective in August 1993 due 
to excess income consisting of Social Security benefits.  
This action resulted in the overpayment in question.  

Later in June 1994 the appellant was notified of the 
termination of her award and informed that the adjustment had 
resulted in an overpayment of benefits.  She was informed 
that she would soon be notified of the exact amount of the 
overpayment and given information about repayment of the 
indebtedness.

In October 1997 the appellant submitted a request for waiver 
of recovery of indebtedness.  

In April 2000, the Chief of the VA Debt Management Center 
(DMC) certified that the initial demand letter which 
contained a notice of the appellant's right to request a 
waiver of recovery of the indebtedness within 180 days had 
been sent to her address of record in June 1994.  

The appellant's request for waiver of recovery of the 
overpayment was not submitted until October 1997, several 
years after the date of the notice to her of the 
indebtedness.  During the May 1998 hearing on appeal, the 
appellant testified that she did not recall ever receiving a 
letter from the finance department telling her that she had 
an overpayment and that she had to pay it.  Her daughter 
became aware of the debt in fall of 1997 and at that time she 
immediately took action to file for a waiver of recovery of 
the overpayment.  However, as noted above, the Chief of the 
VA Debt Management Center has certified that the initial 
demand letter that contained a notice of the appellant's 
right to request a waiver of recovery of the indebtedness 
within 180 days had been sent to her address of record in 
June 1994.  It was also determined that the demand letter had 
not been returned due to an incorrect address.  Accordingly, 
the Board finds that the appellant in fact received the 
initial demand letter near the time it was sent in June 1994. 

Under the circumstances of this case, the Board cannot 
consider the equitable arguments going to the merits of the 
question of waiver which have been advanced by the appellant.  
It is apparent that the appellant's request for waiver of 
recovery of the overpayment of improved death pension was not 
timely submitted.  The request for waiver may not be 
considered on its merits.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.963.  Although the appellant has indicated that she does 
not have the funds to repay the indebtedness, any financial 
difficulty experienced by the appellant, while unfortunate, 
would not provide a basis for favorable action in connection 
with her appeal.  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.  


ORDER

The appellant's request for waiver of recovery of an 
overpayment of improved death pension benefits was not timely 
submitted.  The appeal is denied.



		
ROBERT D. PHILIPP
	Veterans Law Judge
	Board of Veterans' Appeals








